OFFICE   OF THE ATTORNEY GENERAL         OF TEXAS
                               AUSTIN
GROVERSELLERS
AT’TORNEY
       GENERAL


Honorable Oibb Oilahri88,       Rarldon9
agricultural   & Yaohaoiaal     Gollego of Ten8
co11sg* station,   Teur

Dear Sir:




                                                   ortlar te reaoh a
                                                   nt of ruah aontraot.


                                                  044,   and Iloreaber   SO,
                                                  oo upon the followin(l

                                          oton of tho Colloga
                                          on of the rat.8 in
                                          titaly   80 a8 to aska
                                            Unite54 Sat*8 gorera-
                                          Et8 of the 8OrYiOO8
                                         emd     to i8 doaorlbed

                           0r   th0 dirforsncrr   botvmolr   the




      the intOM8t8 of tho Stata Of Terar        it8        t8X Pap-
      er*, and entail8 no 1088 to the Collr&r?*
            Corerain(t Board8 o? Stats oduaatiom~ in8titutiolU
in 'Poxa por8088 and lx o r o irpowers
                                  o     dologsted to than br th8
his  la turo,   Thr Oov~ming Baard or the AgrlCUltUral and Y8-
Chanloal College or Taxa 18 callrd tha EWrd of DlrOOtOr8
                                                                                                                                296
                                                                                                                                      _I




Fiomrable          Olbb CilohrIrt* ~8s 2


and fhs pawrr8 de1 ato6 to 8UOh boar& b the 'foxa8 Lo$81&urr
aro  fo be found in T ho protI8Ianr of Tit I 8 45 of toraon*8  Aa-
notated civil StabtO     Of Taa8.     Chapter 2 of ?iitl.d49, V. A.
c. 5. 18 68VOtd   U&i?*     t6 8t8tUt.8   Mhtily   )a .6hO
uultural anb Wohmloal      alleo   Of T8X88, 8a6 Arti
8aId obaptor                and title         8rt8     oat    k3pe0iri0iliy          oukla            pOW8r8          aad
dutiu  of the Burd of Diraet~rr of thr Agloultural     aad Ysohan-
loal College:.  Othw lrtlalrr ulthia thir rhptoz   sonfor  u aa
tho Board of Dlrootorr huthrr  rtatd   parr,   a8 for oxamp P le
the    power8 to             oontraot         for     prrm8aoat     imprormemtr    um    tho
lampar       of    the       Cour$o        aad       for the     f88UanOo   Of bOkd8, ltO.      chap
te     94 d        Ti.ob       49       ?.  A.       C. 8. i8     a Oqil8tiOkI    @f 8ktUtw
dolqatiag              to    thr    botualq             Boar48    of UtatO 04u8atiaart    irrrti-
tUtiOn  inOledill~                  tho Agioultural               ana Yoab8nIoal COllo
8ad rWpOa8ibilitio8                      a8    t0          balooa&n6 t0 raeh
                                                      frPDd8                                     iJUt r tU P-Or8
                                                                                                            iW.

                   9%. enmerrtlm of                     tbo    pmorr        8Ill   (luuu         of     ?&a        Bo8id




far thin          or    anr    other      tOa           tho            r8 aad didi08             ood*rred                 are
t0    be W8trUOd               8@ 8t?iOtu              O? 1i    0rtil.f
                                                               p""         88 t0 1-t                  thS      anthO?-
it1    of thr Board Of Mrrotcrr    to the                              8pOOiriO       a8ttuo            thorelm
rofrrrad     to. %‘!?A.rtatuter are to b8                              00M~U8d             ~berclly            to     d-
footurtotho baoad                     purport         outllaod        by
                                                                   the la~8latltr enart-
Mnt. tbl&O? 8Mh                     OOMtWOti~             it 18 8lOM   th8$ the IO&.iirhtW8
im8 oonfurad  u 00 thr B0ud                             of Dirootor 8 ot tha Agrioultural
ud lcoeb~loal        l Of Tea8 full    pow8rr 00 uaago  an& o~trol
th8 phylioal  o6uost orrrl md bu8iarrr   affair8 of the Colloga
in    8UOh    mu& r ud to 8a 6h
                              ltrnt                              a8    i&                             *ill         b.ri
p?OUIOtOthr prO#J?e88                    ti Wdflr8             Of     th8

                   E#18r the Bonrd Of D1rWtm8                               h8Vo   th8      rt(lht,          the    POWr
c o bth adut                lo ua o r Intoa n6lraouto oantraok                               rrlatingto tho
buriao88an rdueationif   affair8   of the Colhgr.     Thir 1aolodo8
th* power to aodlf~ ot ?aa&.jU8t oontraotm already *don4         into
whoa $8 the judgoat of the Baud the boll iataort8         Of thr    a010
leg0 domid  or rrqulrr rush rodlflaatioo   Or rOadjU8tUnt.
3
                                                                                                               297

    nonorabla      Olbb     OIlohrI8t           - pagr 3


    to grant      or pay      out    money       of thr State       of Texas not protldod ?a
    by mcl-aXi8till&          law; or       the    grunting       of lr tr a o o a p a n8a t~oroe
                                                                                               h
    or allovmnoa  aftrr 8arriar ha8 born rondrrcd                              or oontraat       anterod
    into;  or to rrl.raso or uti.JJgui8h in whole                     or in park,/thr In-
    dabtsdna88, l.iabllIt7             or obllgatlaa          of any boc arst~cia or Iadl-
    rldual to thlu State              or any wunty           or nunlolpa P oorpora tlon In
    the atuta.
               Thur if rrrldon  of rater amount.8 to paynut of olair,
    granting of atato monw (property or a 8tato rduoatlarral Insrtl-
    tution bein   property of the atak, Olal8h rt al v. Uniraralty
    d  TaX68,  1 9         S.8.     (2d)    993) Or    th.    lXtf~Ui8hnUfbt             O? r.1888.
    of indObtddn.88          dtir    thr    wlls&8     02 tha rlblatiw                 any of thr
    OM8titUtimm             5Uldatr8        ISOntiCUNd,      tb     ?OtliOll      18 Pahriti.

              u on the other hand the totirioa     ir ia trot a oofmtsua-
    tion and intarprotatlonof the aontraotin ordor       to n&o it  rpak
    the true proanlng  of the Intentionof prUo8     lntrrbq Into It,
    the Board Of Diraatarr   ar8 rmpowurad to Oon8trua, latwpret snd
    modify it; IZhoadar Drilling  Co. at al t. Allred, 70 S.iv.(24)
    576.
                   'phr 0OMtitUtiOl-d               prOti8ioIl8      WJfOrr.6          ara   to bs k8pt
    la mind In r rbtlan             to yaur rraond quratlon 08 well 48 to 7our
    fi?8t      ~1.108~0~~         CM? an8wU to the raaoad qUe8tibn wbioh fO11OU8
    488UIlB8     that the         Board    of    DiWIOtOr8     4OtiO58   in OCMl&tOQi8.             and    8OttlO-
    rrunt ar8     within      tha aonatItutIonal             liaitutiW8.

                   It Ia our rlar  thst the anew? to                       your        sooond   qus8tion
    ia    to  ba found within   the powers, dssoribs(l                     abota,        oonfured         by
    the    laglalaturo   u On the Boerd   of Dlrrotorr                     of    the     Agrloultural
    snd Basohenloal CoPlrga to aontrol,        pro*160 for and manage the
    buri&888  and eduaatfonal      affair8 of the COllOg8.        A8 we ha*8
    poIntad out horoln tho8a power8 iaoluda bhr right to rntcr into,
    exacutd, modify, contraeta by or ror the bcnsrlt of the Collegr.
    %oadea Crllllng       Co. v. Allred, rupra*      It ha8 been held thnt
    tb g0ternlll.g bonrda of 3tatr adusstlonal         l.natItutlon8   acting
    under their    delegated   power8    aM aOtin(t bI 8 lyi8lmtfvO       Oapa-
    alty  and that    rush qota am not subjrot       t0 MtiOW     by the ooUrt8
    axaept In 8a8e of palpablo abuaa Spleen at al v. $ootlard,               at al
    287    S.N. 677, sea      a180         rolsy  I. bnadlot           55 S.W. (26) 805.
    Aot4    Of auah     goruning           bOard8, are at 811           tlawa     8ubjeot       to ro-
    view by     the   legialeturo.




                                                                                  .’
Honorable     Oibb Gilchrist       -   pa88   4



          W8 think that it neaarrarily       follow8    that tha Bpkr4        of
Directors  of the College    mat   conrtrur    and interpret     l.$ti aontraotr
in accordance    ulth its  judgment a8 to their meaning. ,./Lt ir our
opinion that the Board of Director8        of the AgrLcultybal        and Me-
chanlcal  College    Is empowered to coqromlse       dlfterenaes      arising
out of the conatruotion     and tnter?retation      or its~contracts        ana
to reach a finz11 8ettlement     whioh in it8 judgment will         best pro-
t8ct the ihters8ts     of the Agricultural     tind Mechanical     College      and
the State Of T8X&lI, within    the lidtatiOn8       86% forth    in thi8

             W8   trust   thi8   ElUttiGiel%tl~   alleWer8   YOut QUe8tfOJW.

                                                             Your8   rsry   tNll




WC: iwrddt